Citation Nr: 0735624	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  00-24 476A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
ptosis of the left eye with profuse tearing, for the period 
from April 4, 2000, to November 30, 2004.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel

INTRODUCTION

The veteran served on active duty from October 1944 to March 
1947, including combat service during World War II, and his 
decorations include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that granted service connection for 
ptosis of the left eye with profuse tearing (left eye 
disability), and assigned a 10 percent evaluation, effective 
April 4, 2000.

When this case was before the Board in July 2003 it was 
remanded in light of the veteran's outstanding request to 
testify at a Board hearing; that proceeding was held before 
the undersigned Acting Veterans Law Judge in September 2003.

When this matter was again before the Board in April 2004, it 
was remanded for further development.  At the time, the 
veteran was also appealing the denial of his claims seeking a 
rating higher than 30 percent for left facial nerve 
paralysis, with a history of Bell's palsy and anxiety 
symptoms (left facial nerve paralysis), and a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU).  In an August 2005 
rating decision, however, the RO increased the evaluation of 
the veteran's left eye disability to 20 percent, effective 
December 1, 2004, and awarded him a TDIU, also effective 
December 1, 2004.  

In April 2006, the Board granted the veteran's motion to have 
his case advanced on the Board's docket.  Thereafter, in an 
April 2006 decision, the Board denied entitlement to an 
initial evaluation in excess of 10 percent for the period 
from April 4, 2000, to November 30, 2004, and to an 
evaluation in excess of 20 percent since that time.  The 
Board also denied entitlement to an evaluation in excess of 
30 percent for his left facial nerve paralysis.  

The veteran appealed the Board's April 2006 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In the joint motion for partial remand, the veteran 
affirmatively abandoned his claims for an evaluation in 
excess of 20 percent for his left eye disability subsequent 
to December 1, 2004, and to an evaluation in excess of 30 
percent for his left facial nerve paralysis, and requested 
only that the portion of his claim seeking an initial 
evaluation in excess of 10 percent for his left eye 
disability, for the period from April 4, 2000, to November 
30, 2004, be vacated and remanded.  In an August 2007 order, 
the Court granted the parties' joint motion for partial 
remand, vacating the Board's April 2006 decision to the 
extent that it denied an evaluation in excess of 10 percent 
prior to December 1, 2004, and remanded the case for 
compliance with the terms of the joint motion.


FINDING OF FACT

Resolving all reasonable doubt in the veteran's favor, from 
April 4, 2000, to November 30, 2004, ptosis in the left eye 
resulting from Bell's Palsy caused the left pupil to be one-
half or more obscured; and his left eye disability was 
manifested by best corrected distant vision of 20/70 in the 
left eye and 20/50 in the right eye.


CONCLUSION OF LAW

The criteria for an initial 20 percent evaluation, for the 
period from April 4, 2000, to November 30, 2004, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.7, 4.14, 4.75, 4.84a, Diagnostic Codes 
6019, 6078 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises from disagreement with the initial 
evaluation following the grant of service connection for left 
eye disability.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

As to VA's duty to assist, VA has associated with the claims 
folder the veteran's service records, and in May 2000 and 
December 2004, he was afforded formal VA examinations to 
determine the nature, extent, severity and manifestations of 
his left eye disability.  In addition, in September 2003, he 
testified at a hearing held before the undersigned Acting 
Veterans Law Judge, and a transcript of that proceeding has 
been associated with the claims folder.  

VA has also obtained pertinent medical records and reports.  
In this regard, the Board acknowledges that all records of 
the veteran's treatment by his private treating physicians, 
Drs. J. Richard Herring and George N. North, may not have 
been associated with the claims folder.  In this regard, the 
Board notes that in the April 2004 remand, the Board 
instructed the RO to obtain these records after receiving an 
authorization from the veteran.  In compliance with the 
Board's directions, in an April 2004 letter, the RO 
specifically requested that the veteran complete 
authorizations to allow VA to obtain these records.  To date, 
he has not done so.  Indeed, in a signed August 2004 
statement, he indicated that he had no further evidence to 
submit.  Although pursuant to 38 U.S.C.A. § 5103A (West 2002) 
and 38 C.F.R. § 3.159(c) (2007) VA is required to make 
reasonable efforts to assist a claimant in obtaining evidence 
to substantiate his claim for benefits so long as he 
"adequately identifies those records and authorizes the 
Secretary to obtain them," the veteran has the ultimate 
responsibility to locate and secure the records, and VA is 
under no duty to obtain records for which the veteran has not 
provided an authorization as he cannot remain in a passive 
role.  See Hyatt v. Nicholson, 21 Vet. App. 390, 394-95 
(2007); Loving v. Nicholson, 19 Vet. App. 96, 102 (2005).  

In light of the foregoing, the Board finds that no additional 
assistance is required to fulfill VA's duty to assist.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

As noted above, the veteran does not challenge the propriety 
of the 20 percent rating for his left eye disability in 
effect since December 1, 2004.  Rather, he seeks a rating 
higher than 10 percent from April 4, 2000, to November 30, 
2004.  In support, he argues that under Diagnostic Code 6019, 
ptosis must be rated as 5/200 when the pupil is wholly 
obscured, 5/100 when the pupil is one-half or more obscured, 
and evaluated based on disfigurement when there is less 
interference with vision, and essentially asserts that the 20 
percent rating should be effective April 4, 2000.

In an August 2000 rating decision, the RO granted service 
connection for ptosis of the left eye, with profuse tearing 
and assigned a 10 percent rating, effective April 4, 2000, 
under Diagnostic Codes 6019-6079.  Based on the results of 
the December 1, 2004, VA eye examination, the RO awarded the 
veteran a 20 percent rating for this disability rating, 
effective on that date.  As discussed above, the Court 
remand, and thus the subject of this decision, is limited to 
the time period from April 4, 2000, to November 30, 2004.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt is resolved in favor of the veteran.  See 38 C.F.R. 
§ 4.3.  

Governing regulation provides that unilateral or bilateral 
ptosis is rated as equivalent 5/200 vision when the pupil is 
wholly obscured by the drooping eyelid.  Ptosis is rated as 
equivalent to 20/100 vision when the pupil is one-half or 
more obscured.  When there is less interference with vision, 
the disability is to be rated based upon resulting 
disfigurement.  38 C.F.R. § 4.84a, Diagnostic Code 6019.

The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a.  The assignment 
of disability evaluations for visual acuity is a purely 
mechanical application of the rating criteria.  Under these 
criteria, impairment of central visual acuity is evaluated 
from noncompensable to 100 percent based on the impairment of 
visual acuity.  38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 
6079.  The percentage evaluation will be found from Table V 
by intersecting the horizontal row appropriate for the 
Snellen index for one eye and the vertical column appropriate 
to the Snellen index of the other eye.  38 C.F.R. § 4.83a.  A 
disability rating for visual impairment is based on the best 
distant vision obtainable after the best correction.  38 
C.F.R. § 4.75.

A 10 percent disability rating is warranted for impairment of 
central visual acuity in the following situations: (1) when 
vision in one eye is correctable to 20/50 and vision in the 
other eye is correctable to 20/40; (2) when vision in both 
eyes is correctable to 20/50; (3) when vision in one eye is 
correctable to 20/70 and vision in the other eye is 
correctable to 20/40; or (4) when vision in one eye is 
correctable to 20/100 and vision in the other eye is 
correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 
6078, 6079.  

A 20 percent disability rating is warranted for impairment of 
central visual acuity in the following situations: (1) when 
vision in one eye is correctable to 20/70 and vision in the 
other eye is correctable to 20/50; (2) when vision in one eye 
is correctable to 20/100 and vision in the other eye is 
correctable to 20/50; (3) when vision in one eye is 
correctable to 20/200 and vision in the other eye is 
correctable to 20/40; or (4) when vision in one eye is 
correctable to 15/200 and vision in the other eye is 
correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 
6077, 6078.  

A 30 percent disability rating is warranted for impairment of 
central visual acuity in the following situations: (1) when 
vision in both eyes is correctable to 20/70; (2) when vision 
in one eye is correctable to 20/100 and vision in the other 
eye is correctable to 20/70; (3) when vision in one eye is 
correctable to 20/200 and vision in the other eye is 
correctable to 20/50; (4) when vision in one eye is 
correctable to 15/200 and vision in the other eye is 
correctable to 20/50; (5) when vision in one eye is 
correctable to 10/200 and vision in the other eye is 
correctable to 20/40, or (6) when vision in one eye is 
correctable to 5/200 and vision in the other eye is 
correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 
6074, 6076, 6077, 6078.  

The May 2000 VA examination revealed that the veteran's 
visual fields were full to confrontation and there was no 
corneal abrasion.  Concentric contraction of visual field of 
the left eye was not equal or be less than 15 degrees.  The 
examiner noted that the veteran was "barely able" to open 
his left eye due to the effects of Bell's Palsy.  There are 
no photographs showing the eye at this time, however.  
Despite the absence of pictorial evidence, the Board finds 
that the description likely indicates the veteran's pupil was 
one-half or more obscured at that time.  As such, the rating 
criteria in Diagnostic Code 6019, require the veteran's 
ptosis to be rated as equivalent to 20/100 vision as of May 
2000.  

The May 2000 VA examination report does not include findings 
as to the veteran's visual acuity, and no other visual acuity 
findings are reported during the time frame at issue here.  
However, as the Board noted in the April 2004 remand, the 
veteran retired in 1982 in part due to his impaired visual 
acuity.  Thus, his visual acuity has been impaired for many 
years.  As the December 2004 VA examination findings are the 
only reasonably contemporaneous evidence of the veteran's 
visual acuity between April 2000 and November 2004, the Board 
will apply those findings to the earlier time period as well.  

The December 2004 VA eye examination report reflects that the 
veteran's best corrected distant visual acuity was 20/50 of 
the right eye and 20/70 of the left eye, which warrants a 20 
percent rating under Diagnostic Code 6078.  In fact, the 
increase in his evaluation to 20 percent was predicated on 
this finding.  Considering the veteran's left eye to have 
visual acuity of 20/100, as dictated by Diagnostic Code 6019, 
also yields a disability rating of 20 percent under 
Diagnostic Code 6078.  Thus, resolving all reasonable doubt 
in his favor, his left eye disability warrants an initial 20 
percent rating, effective April 4, 2000.  In reaching this 
conclusion, the Board observes that the report of the May 
2004 VA eye examination shows that the concentric contraction 
of the field of vision of the veteran's left eye was to 10 
degrees, which is likewise consistent with a 20 percent 
rating.  

The Board reiterates that the veteran does not challenge the 
20 percent rating effective December 1, 2004, and does not 
argue that the condition warrants an evaluation in excess of 
20 percent.  He does, however, maintain that VA erred in not 
considering his left eye disfigurement in denying entitlement 
to an evaluation in excess of 10 percent.  Because the 
provisions of Diagnostic Code only require consideration of 
disfigurement in the case where less than one-half of the 
pupil is obscured by the ptosis, and the Board has found that 
the veteran's ptosis obscures more than one-half of the 
pupil, disfigurement is not for consideration in this case, 
as a higher rating is warranted on another basis.

This determination is based on application of pertinent 
provisions of the VA's Rating Schedule.  There is no showing 
that the veteran's left eye disability reflects so 
exceptional or unusual a disability picture as to warrant the 
assignment of an evaluation higher than 20 percent from April 
4, 2000, to November 30, 2004, on an extraschedular basis.  
See 38 C.F.R. § 3.321(b)(1).  Indeed, he does not contend 
otherwise.  Although VA granted him a TDIU in part due to 
this condition, the evidence does not show, and he does not 
maintain, that his left eye disability results in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluations) or in any periods of 
hospitalization, or otherwise rendered impractical the 
application of the regular schedular standards.  As such, the 
Board is not required to remand the claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  


ORDER

A 20 percent rating for left eye disability, effective from 
April 4, 2000, to November 30, 2004, is granted, subject to 
the law and regulations governing payment of monetary 
benefits.



____________________________________________
HEATHER J. HARTER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


